--------------------------------------------------------------------------------


Exhibit 10.1




AMENDMENT
TO
EMPLOYEE STOCK GRANT AND
SUPPLEMENTAL LONG-TERM CASH PAYMENT AGREEMENT


This Amendment (the “Amendment”) to that certain Employee Stock Grant and
Supplemental Long-Term Cash Payment Agreement dated as of February 19, 2009 (the
“Agreement”) is made as of the date indicated on the signature page hereof
between FelCor Lodging Trust Incorporated, a Maryland corporation (the
“Company”), and the undersigned employee of the Company (the “Grantee”).


W I T N E S S E T H:


WHEREAS, customarily, the Company makes annual grants of restricted stock to its
officers in connection with a comprehensive compensation program, with such the
number of shares included in a grant measured by reference to a participant’s
base salary;


WHEREAS, in light of the recession and related steep decline in the trading
price for the Company’s  common stock, in February 2009, the Compensation
Committee and Board of Directors of the Company authorized grants of restricted
stock and supplemental long-term compensation payments to the Company’s
officers, the structure of which was intended to provide an economic benefit to
the Grantee and other officers of the Company substantially similar to the
benefit that would have been provided had there been sufficient shares available
for issuance under the Company’s equity compensation plan;


WHEREAS, the Compensation Committee has subsequently determined that the
structure of the long-term compensation payments – where such payment are made
in arrears in three annual increments, rather than at the outset but subject to
vesting-like “claw-back” restrictions and restricting investment of the payment
(while subject to the claw-back) to cash or the Company’s equity securities –
effectively deprived Grantee and other participants of the potential stock-price
appreciation as the economy recovered; and


WHEREAS, the Compensation Committee, having consulted with its advisors, has
determined that the 2009 grant, to the extent comprised of supplemental
long-term cash payments payable in 2011 and 2012 (the “Later Payments”), should
be modified so that the amounts otherwise payable in those years should be paid,
on a restricted basis and subject to the terms hereof, as soon as practicable.


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:


1.           Payment.  Subject to the terms, conditions and provisions contained
in this Agreement, the Company shall pay to the Grantee, as a matter of separate
inducement and agreement in connection with the Grantee’s employment, but not in
lieu of any salary or other compensation for the Grantee’s services, the cash
amount equal to (a) the Grantee’s Later Payment as indicated above the Grantee’s
name on the signature page hereof, less (b) such amount required to be withheld
by the Company sufficient to satisfy federal, state, and local withholding tax
requirements on such payment (the “Restricted Payment”).



 
 

--------------------------------------------------------------------------------

 

2.           Period of Restriction; Deposit; Investment; Forfeiture.


a.             Period of Restriction. The Restricted Payment, regardless how
invested or held, shall be subject to forfeiture as set forth in Section 2c.  On
March 1st of each of 2011 and 2012, so long as the Grantee remains an employee
in good standing of the Company or its successor on such date, the amount
provided below, as of the most recent prior account statement issued by the
brokerage firm or depositary holding the Restricted Payment in accordance with
Section 2b, shall no longer be subject to any restrictions hereunder:


Date
Amount to be Released
2011
One-half of the assets in the account (measured as of the most recent prior
statement date)
2012
The remaining assets in the account



To the extent the Restricted Payment is invested in FelCor Securities and/or
cash, the amount to be released in accordance with the foregoing schedule shall
be allocated proportionately by value among the assets in which the Restricted
Payment is invested. At all times, any interest, dividends and other
distributions and payments made in respect of the Restricted Payment shall be
fully vested in the Grantee, shall not be subject to forfeiture hereunder, and
shall be withdrawn from the Restricted Payment account promptly in accordance
with Section 2.b.iii below.  In addition to the foregoing, upon the occurrence
of an event or circumstances that would result in accelerated vesting of
restricted stock under the Company’s 2005 Restricted Stock and Stock Option
Plan, as amended from time to time (the “Plan”), or any grant made to the
Grantee thereunder, or under a change in control and severance agreement (if
any) between the Company and the Grantee, the Restricted Payment, or a
proportionate amount thereof, shall no longer be subject to forfeiture.
 
b.             Deposit of Restricted Payment; Investment of Restricted Payment.
 
i.           The Restricted Payment made hereunder shall be deposited in an
account with a brokerage firm designated by the Company, titled in the name of
the Grantee, with copies of all statements and trade confirmations relating to
such account sent to the Company’s Secretary during any period in which the
restrictions set forth in this Section 2 remain effective. Such account shall be
restricted to the effect that cash or securities held therein may not be used as
collateral for margin loans or otherwise pledged as security in any respect. The
Restricted Payment (however invested), and any derivative rights with respect
thereto (including voting, dividend, liquidation proceeds and similar rights),
may not be sold, assigned, transferred, exchanged, pledged, hypothecated, or
otherwise encumbered, and no such sale, assignment, transfer, exchange, pledge,
hypothecation, or encumbrance, whether made or created by voluntary act of the
Grantee or by operation of law, shall be recognized by, or be binding upon, or
shall in any manner affect the rights of the Company pursuant hereto.
 
ii.            Until such time as the Restricted Payment is no longer subject to
the restrictions set forth herein, the Restricted Payment may only be invested
in cash, cash equivalents (limited to money market funds, certificates of
deposit, U.S. Treasury issues and similar securities so designated by the
Company) and any equity securities issued by the Company (“FelCor Securities”),
and the Grantee may not sell any of the FelCor Securities (if any) held in such
account during the period in which such securities are restricted for purposes
of this Contract.

 
 

--------------------------------------------------------------------------------

 

 
iii.           The account shall only hold the Restricted Payment, as invested,
and no other assets.  The Grantee shall cause all amounts that are not subject
to the restrictions set forth herein (including, without limitation, interest,
dividends and other distributions and payments made in respect of the Restricted
Payment during the period in which restrictions hereunder are applicable) to be
withdrawn or otherwise transferred from the account without delay.
Notwithstanding the foregoing, the Grantee may not withdraw any amounts from the
Restricted Payment account until such time as the Grantee has received from the
Company written confirmation of his or her right to do so, which confirmation
shall include a definitive allocation of the items to be withdrawn to the extent
the Restricted Payment has been invested in more than one of FelCor Securities
and/or cash, with such allocation being made in good faith solely by the Company
in its good faith judgment and shall be definitive and not subject to appeal.
 
c.             Forfeiture and Return; Settlement. Upon termination of the
Grantee’s employment with the Company, other than under circumstances that
result in accelerated vesting of restricted stock under the Plan or any grant
made to the Grantee thereunder or under a change in control and severance
agreement (if any) between the Company and the Grantee, any Restricted Payment
that remains subject to forfeiture hereunder shall be immediately forfeit and
due and payable to the Company.  Payment thereof shall be made not later than 30
business days following termination of the Grantee’s employment with the
Company, and the Company shall have the absolute right, without any further
action by the Grantee, to cause such payment to be settled by delivery of the
remaining balance in the account in which the Restricted Payment is deposited
and held to be delivered to the Company or its designee. In furtherance of the
foregoing, Grantee has delivered to the Company an irrevocable letter of
instruction, in form and substance reasonably satisfactory to the Company,
directing the brokerage or custodian of such account to deliver the assets
contained therein to the Company, as directed thereby, with no further
instruction or confirmation from Grantee. Interest, dividends and other
distributions and payments received by the Grantee with respect to the
Restricted Payment prior to termination of Grantee’s employment shall not be, in
any event, subject to forfeiture hereunder. In particular:
 
i.           If the status of the Grantee as an employee in good standing of the
Company shall terminate for any reason other than (i) the death of the Grantee,
(ii) the Disability (as defined in the Plan) of the Grantee, or (iii) the
retirement of the Grantee at or after the age of 60, then, in that event, any
Restricted Payment then subject to forfeiture hereunder shall, upon such
termination, be forfeited by the Grantee to the Company, without the payment of
any consideration by the Company, and neither the Grantee nor any of his or her
successors, heirs, assigns, or legal representatives shall thereafter have any
further rights or interest in the Restricted Payment so forfeited, and the
Company shall, at any time thereafter, be entitled to effect the transfer of the
Restricted Payment so forfeited into the name of the Company;
 
ii.           If the status of the Grantee as an employee in good standing of
the Company shall terminate by reason of the death of the Grantee, the
Disability of the Grantee or the retirement of the Grantee at or after the age
of 60, the Restricted Payment shall no longer be subject to forfeiture
hereunder, and all restrictions set forth in this Contract with respect to the
Restricted Payment shall be deemed to have expired, in either case as of the
date of such event; and

 
 

--------------------------------------------------------------------------------

 

 
iii.           If the Company (i) is not to be the surviving entity in any
merger or consolidation (or survives only as a subsidiary of another entity),
(ii) sells all or substantially all of its assets to any other person or entity
(other than a subsidiary of the Company) or (iii) is to be dissolved and
liquidated, the Restricted Payment shall no longer be subject to forfeiture
hereunder, and all restrictions set forth in this Contract with respect to the
Restricted Payment shall be deemed to have expired, in either case as of the
date of such event shall be deemed to have expired as of the date of next
preceding such event.
 
3.           Disputes. If a dispute should arise between the Company and the
Grantee relating to the rights, duties or obligations of the Grantee hereunder
with respect to any portion of the Restricted Payment granted hereby, such
dispute shall be resolved by the determination of the Compensation Committee,
acting in good faith, which determination shall be final and binding upon the
Company and the Grantee, and pending such a determination and the resolution of
all such disputes to the reasonable satisfaction of the Committee, (i) any
portion of the Restricted Payment then held on account for the Grantee shall
remain in such account and subject to all of the restrictions set forth in this
Contract, regardless of any intervening expiration of those restrictions, and
(ii) any and all interest, dividends or other distributions or payments payable
with regard to the Restricted Payment so held in such account shall be received
and held in such account until all such disputes have been resolved to the
reasonable satisfaction of the Compensation Committee, at which time the
accumulated interest, dividends and other distributions and payments then held
in such account shall be delivered (without interest thereon) to the person
entitled to receive the Restricted Payment with respect to which they were
originally paid.
 
4.           Section 83(b) Election. Grantee shall timely file a properly
completed election under Section 83(b) of the Internal Revenue Code (and
Treasury Regulation 1.83-2) with respect to the payment granted hereunder and
shall promptly after the filing of such election provide a copy of the election
to the Company.


5.           Notices.  All notices, surrenders and other communications required
or allowed to be made or given in connection with the Restricted Payment granted
hereunder shall be in writing, shall be effective when received and shall be
hand delivered or sent by registered or certified mail (i) if to the Company, to
FelCor Lodging Trust Incorporated, 545 E. John Carpenter Freeway, Suite 1300,
Irving, Texas 75062, Attention: General Counsel; or (ii) if to the Grantee, to
the Grantee at the address set forth beneath his signature hereto, or to such
other address as to which he may have notified the Company pursuant to this
Section.


6.           Binding Effect; Amendment.  This Amendment shall bind and, except
as specifically provided in this Amendment, shall inure to the benefit of, the
respective successors, heirs, legal representatives and assigns of the parties
hereto. This Amendment modifies the terms set forth in the Agreement, and the
terms of this Amendment supercede in all respects any conflicting terms
contained in the Agreement.


7.           Governing Law.  This Contract and the rights of all persons
claiming hereunder shall be construed and determined in accordance with the laws
of the State of Maryland.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Contract to be executed by its
duly authorized officer and the Grantee has hereunto set his hand, as of January
___, 2010.





 
THE COMPANY:
     
FELCOR LODGING TRUST INCORPORATED
                     
By:
       
Name:
       
Title:
                           
LATER PAYMENT:
$
                       
THE GRANTEE:
                                   
Name:
       
Address:
               




 
 

--------------------------------------------------------------------------------

 
